PER CURIAM:
Sylvia A. Irvin, appointed counsel for Eric Leon Reeves in this appeal from the district court’s denial of Reeves’s pro se motion to reduce his sentence under 18 U.S.C. § 3582(c)(2), has moved to withdraw from further representation of the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that counsel’s assessment of the relative merit of the appeal is correct. Because independent examination of the entire record reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and the district court’s denial of relief under § 3582(c)(2) is AFFIRMED.